08/13/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0289



                               No. DA 21-0289

IN THE MATTER OF:

C.K.,

        A Youth in Need of Care.


                   GRANT OF EXTENSION OF TIME


        Appellant Mother, through counsel, seeks a 45-day extension of time

to file her opening brief on appeal. Counsel represents that the State does

not object to an extension of 30 days. Upon consideration of the motion and

counsel’s affidavit, the Court finds good cause for the requested extension.

Further extensions will not be granted.

        IT IS THEREFORE ORDERED that the Appellant is granted an

extension of time until October 11, 2021, to prepare, serve, and file the

Opening Brief.




                                                                         Electronically signed by:
                                                                                Beth Baker
                                                         Grant of Extension of Time
                                                                    Justice, Montana Supreme Court
                                                                             August
                                                                            PAGE  1 13 2021